El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Más de diez años ha tardado este caso en llegar a este Tribunal después de haberse iniciado en el tribunal inferior el 19 de abril de 1939, en el cual, no obstante haberse con-testado la demanda en julio del mismo año, no se celebró el juicio hasta el 12 de diciembre de 1946 y se dictó sentencia el 2 de junio de 1949. Nada encontramos en el récord que justifique tardanza tan inusitada en su tramitación. Los hechos envueltos son los siguientes:
La Spanish American Tobacco Co., Inc., a quien nos refe-riremos en adelante como la Corporación, allá para los meses de octubre, noviembre y diciembre de 1938, compró a la Puerto Rico Tobacco Marketing Association y a Cosecheros de Tabaco de Utuado, Inc., dos corporaciones cooperativas domésticas, 7,692 quintales de tabaco en rama con el fin de exportarlo a Alemania. El Tesorero de Puerto Rico impuso a la Corporación la contribución autorizada por el artículo 1 de la Ley núm. 151, aprobada el 15 de mayo de 1937 (Leyes de Puerto Rico, 1937, pág. 411), l1) sobre dichos quintales de tabaco y la Corporación, para evitar 'que se ejecutaran bienes que fueron embargados por el Tesorero, pagó bajo protesta la suma de $1,325.55, importe de la contribución y de la penalidad, multas e intereses. La Corporación inició esta acción para recobrar dicha suma alegando que no venía obligada al pago de la contribución, entre otros motivos, pri-mero, porque la misma opera como una contribución sobre *993la exportación y como tal, es inconstitucional y segundo, por-que las corporaciones cooperativas de quienes adquirió el tabaco fueron las primeras compradoras del tabaco vendido a la Corporación, siendo ellas, por tanto, las obligadas a pagar la contribución de acuerdo con el artículo 1 de la Ley núm. 151, supra, ya que no están exentas de dicho pago.
El Tesorero negó los hechos esenciales de la demanda y celebrado el juicio correspondiente, el tribunal inferior dictó sentencia declarando con lugar la demanda por el único fun-damento de que, de acuerdo con los hechos que consideró probados, la Corporación adquirió el tabaco de las coopera-tivas con el fin de exportarlo a Alemania y le fué entregado en el muelle debidamente embalado y listo para su exporta-ción y que dicho tabaco fué efectivamente exportado para. Alemania, y en su consecuencia, que la contribución impuesta, era nula de acuerdo con la sección 3 del Acta Orgánica y el Artículo 1, Sección 10, Cláusula 2 de la Constitución de los Estados Unidos, que prohíben la imposición y cobro de con-tribución alguna sobre exportaciones.
El Tesorero apeló y en este recurso alega que el tribunal inferior erró al resolver que la contribución impuesta recae sobre la exportación del tabaco y al no resolver que la de-mandante venía obligada al pago de la contribución por ser ella la primera compradora.
Es regla firmemente establecida que si un caso puede ser resuelto en sus méritos, sin necesidad de entrar a con-siderar y resolver cualquier cuestión constitucional plan-teada, las cortes así deben hacerlo. En otras palabras, las cortes deben considerar y resolver sobre la constitucionali-dad de una ley solamente cuando sea indispensable para la determinación de la causa en sus méritos. Tesorero v. Tribl. Contribuciones y Kemper, 71 D.P.R. 298; Rescue Army v. Municipal Court, 331 U. S. 549, 569, nota (33); Alma Motor Co. v. Timken Co., 329 U. S. 129.
Aplicando esta regla al caso de autos, consideramos que el tribunal inferior erró al resolverlo a base de la cuestión *994constitucional planteada por la demandante en cuanto a que la contribución impuesta al tabaco constituía un derecho sobre su exportación, ya que el caso pudo y debió haber sido resuelto a base de la otra cuestión planteada por la deman-dante, o sea .si bajo los términos del contrato de compraventa del tabaco entre el cosechero y las cooperativas, la corpora-ción demandante podía ser considerada como la primera compradora a los efectos del artículo 1 de la Ley núm. 151, supra.
Como hemos visto, el artículo 1 dispone que la con-tribución “se impondrá y cobrará, por una sola vez, sobre todo tabaco que se coseche en Puerto Rico, al tiempo de ser comprado del cosechero, ... la cual contribución deberá pagar ... la persona natural o jurídica que compre dicho tabaco en rama.” (Bastardillas nuestras.) La contención del apelante al efecto de que la contribución se impone al cosechero por el hecho de cosechar el tabaco, debido a que dicho artículo dice que la contribución se impone “sobre todo tabaco que se coseche en Puerto Rico”, es insostenible. No podemos mutilar dicho artículo, separando una frase aislada del mismo, cuando la intención legislativa está claramente expresada en todo su contexto al disponer que la contribución se impondrá “al tiempo de ser comprado del cosechero” y se pagará por “la persona natural o jurídica que compre” el tabaco. El evento tributable no surge al cosechar el tabaco sino por el hecho de comprarlo.
¿Fué la apelada la compradora del tabaco al cosechero y como tal la obligada a pagar la contribución? De hecho no-lo fué pues a quienes ella compró fué a las cooperativas Puerto Rico Tobacco Marketing Association y Cosecheros de Tabaco de Utuado, Inc., quienes a su vez lo habían adquirido de los cosecheros. Arguye el apelante, sin embargo, que dichas cooperativas no adquirieron el tabaco de los coseche-ros por compra sino que les fué entregado para que como agentes de los cosecheros, lo revendieran. Esto nos lleva a examinar el contrato otorgado entre las cooperativas y los *995cosecheros a la luz del artículo 15 de la Ley núm. 70 sobre Ventas Cooperativas aprobada el 4 de agosto de 1925 (Leyes de Puerto Rico, 1925, págs. 369, 385) (2) que autoriza el otorgamiento de estos contratos de ventas entre las coope-rativas y sus miembros. (3) En el alegato adicional de la apelada se hace un resumen correcto de las cláusulas de dicho contrato en la siguiente forma:
“El contrato, que se denomina Contrato de Compraventa, consta de 18 cláusulas en adición a la comparecencia. Por la cláusula primera, el cosechero — miembro o socio de la coope-rativa — se obliga a estar y pasar en todo tiempo por las respon-sabilidades contraídas en el contrato; por la segunda, la asocia-ción compra, y el cosechero vende a la asociación, y se obliga a entregar a ésta, todo el tabaco producido por él o para él, o adquirido por él o para él como propietario de finca o fincas y/o como arrendatario, arrendador o aparcero, de finca o fin-cas; por la tercera, el cosechero expresamente declara que al momento de la formalización del contrato no ha celebrado con-*996trato de clase alguna de venta o entrega del tabaco objeto del contrato con ninguna otra persona, firma comercial o corpora-ción; pero si las obligaciones contraídas por el cosechero bajo un contrato previo son de la naturaleza de un gravamen refac-cionario, o de otra clase, lo cual el cosechero estará en la obli-gación de declarar a la asociación, el cosechero autoriza a la asociación a pagar al tenedor de dicho gravamen, del producto derivado de la venta del tabaco objeto del contrato, o del mon-tante de los anticipos o préstamos sobre dicho tabaco, el mon-tante de dicho gravamen, antes de hacer pago alguno al cose-chero; por la cuarta, el cosechero se compromete a entregar todo el tabaco objeto del contrato en la fecha más temprana posible después de la recolección a la orden de la asociación, y en el sitio o sitios que la asociación designe. Esto no obs-tante, las partes acuerdan que este contrato da título absoluto a la asociación sobre todo el tabaco objeto de este contrato tan pronto como éste tenga una existencia potencial, quedando hasta la entrega bajo la responsabilidad y cuidado del cosechero; por la QUINTA, cualquier pérdida que sufra la asociación como con-secuencia de inferioridad de clase o malas condiciones del tabaco en el momento de la entrega, será cargada al cosechero indi-vidualmente; por la sexta, la asociación se reserva el derecho de adoptar reglas y reglamentos y de nombrar inspectores, manipuladores y clasificadores para clasificar el tabaco y esta-blecer métodos de clasificación, manipulación, etc.; por la Sép-tima, se faculta a la asociación para mezclar el tabaco del cose-chero con otros tabacos entregados durante la misma cosecha pór otros cosecheros, después de clasificado; por la octava, la asociación conviene en revender el tabaco entregado ppr el cose-chero junto con el tabaco de otros cosecheros vendido bajo con-tratos similares a éste, a los mejores precios que se puedan obtener bajo las condiciones del mercado y pagar la cantidad neta recibida de dicha venta al cosechero y a los otros cose-cheros que han firmado contratos similares a éste de acuerdo con la cantidad y clasificación hecha por la asociación del tabaco entregado por cada uno, después de deducirse los anticipos y sus intereses, hechos al cosechero, los gastos de almacenaje, cla-sificación, manipulación, industrialización y venta de dicho tabaco y los gastos de administración de la asociación, así como descuentos para reserva de créditos y otros propósitos comer-ciales, y cualquiera otra atención a que viniere o estuviere obli-gada la asociación; por la novena, el cosechero expresamente *997conviene y acepta que la asociación podrá, con absoluta discre-ción, manipular, vender o despalillar todo o parte del tabaco, o usarlo para fines industriales, pero el producto de dicho tabaco en la forma que se vendiere, será prorrateado por los coseche-ros en proporción a las entregas y a la clasificación hecha por la asociación; por la décima, se faculta a la asociación para vender el tabaco en el mercado local ó en el mercado de los Esta-dos Unidos o en el mercado extranjero, directamente a los ma-nufactureros o exportadores, o a través de otras agencias o per-sonas establecidas con el mismo propósito, en el tiempo y forma y bajo las condiciones que mejor convenga a los intereses de los cosecheros y la asociación; por la UNDÉCIMA, se faculta a la asociación para solicitar y obtener préstamos de dinero para cualquier fin de la asociación con la garantía del tabaco entre-gado a la asociación, y para, con el dinero así obtenido, hacer aquellos anticipos al cosechero sobre el tabaco entregado, como a discreción de los directores de la asociación justifiquen las condiciones del mercado. Por esta misma cláusula se faculta a la asociación para vender o hipotecar por su propia cuenta o en garantía de sus deudas, todo o cualquier parte de su tabaco o conocimiento de embarque, recibos de almacenaje, records de ventas, o cualquier documento en relación con .dicho tabaco; por la duodécima, se estipula que el' convenio obligará al cose-chero, mientras produzca tabaco, ya directamente o indirecta-mente, o mientras tenga algún derecho legal para ejercitar sobre algún tabaco, o mientras tenga algún derecho como cosechero durante la vigencia del contrato; por la decimotercera, se dis-pone que si el contrato fuere firmado por los miembros de una sociedad agrícola, o entidad comercial, todos sus términos se aplicarán a cada uno de los socios que integran la sociedad individualmente si dicha sociedad es disuelta por algún motivo; por la déCIMOCüarta y la DÉCIMOQUINTA se establecen los reme-dios — daños líquidos, injunction, cumplimiento específico de contrato — que tendrá la asociación contra el cosechero si éste faltare al cumplimiento dé los términos del contrato; por la DECIMOSEXTA se fija la cosecha con que comienza el contrato y se establecen los términos y condiciones en que la asociación y el cosechero podrán cancelar el mismo; por la DÉCIMOSÉP-tima, las partes convienen en que no existe condición, promesa, convenio o incitación fuera de los términos del contrato y que el mismo representa el Convenio de Compraventa celebrado por las partes; y por la DÉCIMOCTAVA, se provee que en caso de *998.muerte del cosechero, los herederos del mismo, sus sucesores o causahabientes, vendrán obligados al cumplimiento del con-trato.”
Contratos similares a éste han sido interpretados indis-tintamente como contratos de compraventa, de mandato o de fideicomiso. (4) Es de notarse que el artículo 15 de la Ley núm. 70, supra, autoriza a las cooperativas y a los coseche-ros a celebrar tanto un contrato de compraventa como uno de agencia, empero las disposiciones del contrato aquí en dis-cusión son a nuestro juicio típicas de uno de compraventa. No sólo por el título que dieron al convenio sino por el con-tenido del mismo, aparece claramente que la intención de las partes fué que los cosecheros vendieran a las cooperativas y se comprometieran a entregar todo el tabaco producido o adquirido por ellos y acordaron además que el título absoluto sobre el mismo pasaba a las cooperativas tan pronto como el tabaco tuviera una existencia potencial, autorizándose a las cooperativas a mezclar el tabaco entregado por los dis-tintos cosecheros y así mezclado, revenderlo al mayor precio en el mercado y pagar la cantidad neta recibida a los cose-cheros después de deducirse cualquier anticipo hecho y sus intereses, gastos de almacenaje y administración, etc. Se provee, además, el pago por los cosecheros a las cooperati-vas de $5 por cada quintal de tabaco que dejaren de entre-gar como daños ajustados por incumplimiento del contrato, proveyéndose además que las cooperativas tendrían derecho a obtener un injunction prohibiendo a los cosecheros el in-cumplimiento del contrato en caso de que no entregaren el tabaco y a un decreto exigiendo el cumplimiento específico del contrato. También se faculta a las cooperativas a obte-ner préstamos para cualquier fin de la asociación con la garantía del tabaco entregado y con el dinero así obtenido *999hacer anticipos a los cosecheros, autorizándoseles además, a vender o exportar todo o cualquier parte del tabaco.
De acuerdo con el artículo 1334 del Código Civil, ed. de 1930, por el contrato de compraventa uno de los contratan-tes se obliga a entregar una cosa determinada y el otro a pagar por ella un precio cierto, en dinero o signo que lo represente, siendo bastante para que el precio se tenga por cierto, de acuerdo con el artículo 1337 del mismo código, en la venta de valores, granos, líquidos y demás cosas fungibles, cuando se señale el que la cosa vendida tuviera en determi-nado día, bolsa o mercado, o se fije un tanto mayor o menor que el precio del día, bolsa o mercado, con tal que sea cierto. Por el contrato los cosecheros se obligaron a entregar y entre-garon a las cooperativas su tabaco y éstas convinieron pagar por el mismo el mejor precio obtenible en el mercado, menos los descuentos antes mencionados. Se convino que el título al tabaco pasaría a las cooperativas con la entrega — y aun cuando el tabaco tuviera una existencia potencial, cuestión no envuelta en el presente caso — (5) debiendo pagarse el precio cuando las cooperativas revendieran el tabaco, pacto que es válido bajo el artículo 1339 del Código Civil, que dispone que la venta se perfeccionará entre comprador y vendedor, y será obligatoria para ambos, si hubieren convenido en la cqsa objeto del contrato, y en el precio, aunque ni la una ni el otro se hayan entregado.
A los efectos de la Ley núm. 151 de 1937, supra, el evento tributable# surgió al hacerse por los cosecheros la entrega del tabaco comprado por las cooperativas. Central Victoria v. Buscaglia, Tes., 63 D.P.R. 909; West India Oil Co. (P.R.) v. Sancho Bonet, Tes., 54 D.P.R. 732, 108 F. 2d 144, 311 U. S. 20.
*1000No habiendo sido la apelada en este caso la primera com-pradora del tabaco, no venía obligada a pagar el arbitrio impuesto por la Ley núm. 151 de 1937, supra.

Aunque por otros fundamentos, procede confirmar la sen-tencia apelada.

El Juez Asociado Sr. Snyder no intervino.

(1)Dicho artículo dispone:
“Se impondrá y cobrará, por una sola vez, sobre todo tabaco que se coseche en Puerto Rico, al tiempo de ser comprado del cosechero, una contribución de IB centavos sobre cada cien libras o fracción de cien libras de tabaco en rama que se coseche en Puerto Rico, la cual contri-bución deberá pagar al final de cada mes la persona natural o jurídica que compre dicho tabaco en rama.”


(2)E1 artículo 15 dispone lo siguiente:
“Contratos de ventas. — La asociación y sus miembros podrán hacer y ejecutar contratos de ventas requiriendo a los miembros que vendan por un período de tiempo que no exceder^ de diez años, todos o cualquier parte especificada de sus productos agrícolas o determinados frutos, exclu-sivamente a la asociación o por su conducto, o por conducto de cuales-quiera facilidades que la asociación creare. Si contrataren una venta a la asociación quedará concluyentemente determinado que el título sobre dichos productos pasa absolutamente y sin reservas, excepción hecha de los gravámenes inscritos, a la asociación desde el momento de su entrega, o en cualquiera otra fecha especificada, siempre que estuviese expresa y definidamente convenido en el contrato. El contrato podrá establecer que la asociación estará autorizada para vender o revender los productos entregados a ella por sus miembros, con o sin títulos sobre los mismos, pagando a sus miembros el precio de la reventa, ya sea separada o con-juntamente y real o 'proporcional, después de deducir todas las costas y gastos necesarios mayores de la venta, incluyendo intereses sobre las accio-nes preferidas, que no excederá del ocho por ciento al año y la reserva para el retiro de acciones, si las hubiese, así -como cualquiera otra reserva correspondiente, más los intereses, que no excederán del ocho por ciento al año, sobre las acciones comunes, o después de realizar cualquiera otra deducción especificada en el contrato.”


(3) Las cooperativas en este caso fueron organizadas de acuerdo con las disposiciones de la Ley núm. 70 de 1925, supra. Esta Ley, con algu-nas variaciones, es igual al Standard Marketing Act en vigor en los Esta-dos Unidos y especialmente a la de Texas.


(J) Véanse Interpretation of Contracts Employed by Cooperative Marketing Associations, 43 Yale L.J. 119-127; The Law of Co-operative Marketing por Theodore R. Meyer, 15 Cal.L.Rev. 85; Cooperative Marketing Associations por Gerard C. Henderson, 23 Col.L.Rev. 91.


(5) Véanse, sin embargo, los siguientes casos sosteniendo la validez de cláusulas similares: Hogue Kellogg Co. v. Baker, 47 Cal.App. 247, 190 Pac. 493; Turner, Kuhn and Fraser, Inc. v. Jones, 61 Cal.App. 732, 215 Pac. 1033; Black v. Solano Co., 299 Pac. 843; cf. Western Oil and Refining Co. v. Venango Oil Corporation, 16 P. 2d 190.